DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 02/01/2022.  Applicants' arguments, filed 02/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103

Claims 1-9, 15, 16, 18 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over De Visscher et al. (US Patent Pub. 2016/0199343).  This rejection is maintained.  New claim 21 is included in this rejection.  Claim 8 is cancelled.
Rejection

De Visscher et al. disclose a lotion composition for topical application comprising isosorbide and castor oil (TABLE 3).  The composition is free from glycerol.  De Visscher et al. disclose the active agent, i.e. isosorbide and/or isosorbide ester derivative, is present preferably from 0.0005 to 10 wt. % ([0149]).  De Visscher et al. disclose the active agent may be incorporated into the formulation in solid or liquid form ([0121]).  De Visscher et al. disclose the composition comprises moisturizers and agents that affect 
The prior art discloses the use of 0.0005 to 10 wt. % isosorbide. Thus, the prior art differs from the instant claims insofar as it does not disclose the endpoints recited therein, i.e. 0.1 to 50% isosorbide. It is well-settled, however, that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision.
Arguments
Applicant’s Arguments
Applicant argues De Visscher et al. do not disclose or suggest that isosorbide could be a skin moisturizing agent.  Applicant argues one skilled in that art would find no teaching or motivation to use isosorbide, or 1,4:3,6-dianhydrohexitol, wherein isosorbide’s properties are clearly described and demonstrated as a wound healing agent.   Applicant argues De Visscher’s composition s contain 50% by weight of glycerol, relative to the total weight of the composition. Applicant argues there is no reasonable expectation of success found in the prior art that the modification suggested by the Examiner would have predictable results.  Applicant argues improper hindsight was used.  Applicant's arguments have been fully considered but they are not persuasive.

Examiner’s Response
	The instant method is directed to a method of moisturizing the skin of a subject, comprising the step of administering a composition comprising at least one 1,4:3,6-dianhydrohexitol to said subject.  The limitation that isosorbide is a moisturizing agent is not present in the claims.  The composition of De 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612